Exhibit 10.44
Summary of Compensation Arrangements with Named Executive Officers
(As of August 20, 2010)
The following summarizes, as of August 20, 2010, the cash compensation and
benefits received by the Company’s President and Chief Executive Officer,
Executive Vice President and Chief Financial Officer and the other officers who
will be named in the Summary Compensation Table in the proxy statement for the
Company’s upcoming Annual Meeting of Stockholders (collectively, the “Named
Executive Officers”), excluding our previous Vice Chairman, President and Chief
Operating Officer, Kenneth F. Spitler, and our previous Executive Vice
President, South and West U.S. Foodservice Operations, Stephen W. Smith, both of
whom will be named in the Summary Compensation Table in the proxy statement but
are no longer employees of the Company. The following is a summary of existing
oral at-will arrangements, and does not provide any additional rights.
The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board (the “Committee”) reviews and
determines the compensation and benefits that are paid to the Company’s
executive officers, including the Named Executive Officers.
The current salaries of the Named Executive Officers are as follows:

         
William J. DeLaney
President and Chief Executive Officer
  $ 1,000,000  
Robert C. Kreidler
Executive Vice President and Chief Financial Officer
  $ 525,000  
Larry G. Pulliam
Executive Vice President, Foodservice Operations
  $ 550,000  
Michael W. Green
Executive Vice President, Foodservice Operations
  $ 550,000  

The Named Executive Officers are also eligible to participate in the Company’s
executive and regular benefit plans and programs, as described below. All
executive benefit plans and agreements are filed as exhibits to the Company’s
Exchange Act filings. Information regarding these plans and agreements, as well
as compensation paid or earned during fiscal 2010, will be included in the
Company’s 2010 Proxy Statement.
Management Incentive Plan
The Named Executive Officers are eligible to receive an annual incentive bonus
under the Sysco Corporation Management Incentive Plan (the “MIP”).

 



--------------------------------------------------------------------------------



 



Deferred Compensation Election
MIP participants, including the Named Executive Officers, may defer up to 40% of
their annual incentive bonus under the Executive Deferred Compensation Plan
(“EDCP”). They may also elect to defer all or a portion of their salary under
the EDCP. For deferrals of up to 20% of the annual incentive bonus, the EDCP
provides for Sysco to credit the participant’s deferred compensation account in
an amount equal to 15% of the amount deferred.
Stock Options, Restricted Stock and Restricted Stock Units
The Named Executive Officers are eligible to receive options under Sysco’s stock
option plans, including the 2007 Stock Incentive Plan, in such amounts and with
such terms and conditions as determined by the Committee at the time of grant.
The 2007 Stock Incentive Plan also allows for the issuance of restricted stock
grants and restricted stock units.
Cash Performance Unit Plan
The Named Executive Officers are eligible to participate in the Sysco
Corporation 2008 Cash Performance Unit Plan.
Supplemental Executive Retirement Plan
The Named Executive Officers are also eligible to participate in a Supplemental
Executive Retirement Plan (the “SERP”).
Other Benefits
The Named Executive Officers also participate in Sysco’s regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability coverage and certain perquisites and
personal benefits.

 